Citation Nr: 1632570	
Decision Date: 08/17/16    Archive Date: 08/24/16

DOCKET NO.  12-08 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease, lumbar spine.

2.  Entitlement to service connection for a sleep disorder, to include sleep apnea, to include as due to undiagnosed illness.

3.  Entitlement to service connection for gastroesophageal reflux disorder (GERD).

4.  Entitlement to service connection for rash on neck, to include as due to undiagnosed illness.

5.  Entitlement to service connection for headaches, to include as due to undiagnosed illness and/or service-connected rhinitis.

6.  Entitlement to service connection for joint pain and numbness, bilateral hands, to include as due to undiagnosed illness.

7.  Entitlement to service connection for residuals of scorpion bite.

8.  Entitlement to service connection for numbness of arms and legs, to include as due to an undiagnosed illness.

9.  Entitlement to service connection for sinusitis.

10.  Entitlement to service connection for cervical spondylosis and degenerative disc disease at C5-6 and C6-7.
  
11.  Entitlement to service connection for bilateral knee condition.


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran had active duty for training service (ACDUTRA) from October 1989 to April 1990.  He served on active duty from January 1991 to May 1991 and February 2003 to May 2004, including service in Southwest Asia.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2009 and April 2010 rating decisions by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Jackson, Mississippi.  

The representative revoked the power of attorney in August 2010.  The Veteran has not appointed another representative and remains unrepresented in the appeal.  

The issues of service connection for degenerative disc disease of the lumbar spine; sleep disorder, to include sleep apnea; rash on neck; headaches, to include as due to undiagnosed illness and/or service-connected rhinitis; joint pain and numbness, bilateral hands; cervical spondylosis and degenerative disc disease at C5-6 and 
C6-7; and bilateral knee condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's GERD had its onset in active service. 

2.  The Veteran does not have any sinus symptoms that are clearly separable from allergic rhinitis and attributable to sinusitis. 

3.  The Veteran does not have a residual disability attributable to an in-service scorpion bite.  

4.  The Veteran does not have a disability, separate from carpal tunnel syndrome, manifesting as numbness in either the upper or lower extremities.


CONCLUSIONS OF LAW

1.  The criteria for service connection for GERD are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2015). 

2.  The criteria for service connection for sinusitis are not met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2015). 

3.  The criteria for service connection for scorpion bite residuals are not met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2015). 

4.  The criteria for service connection for numbness of arms and legs, to include as due to an undiagnosed illness, are not met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.317 (2015). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  

The instant decision results in a complete grant of the benefits sought with regard to the GERD claim.  Discussion of VCAA compliance with respect to this issue is not needed.  

VA provided adequate notification about the information and evidence necessary to substantiate the claims in October 2008 and July 2009 letters.  Specifically, the letters advised the Veteran of the evidentiary requirements for direct and secondary service connection.  The letters also informed the Veteran of the division of responsibility between the Veteran and VA for obtaining evidence, and the process by which disability ratings and effective dates are assigned.  The Veteran does not contend that he is prejudiced by any notification deficiency, nor has the Board identified any such prejudice.  For these reasons, the duty to notify is satisfied.  

VA's duty to assist the Veteran in the development of the claims includes assisting him in the procurement of service treatment records (STRs), pertinent post-service treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO appropriately assisted the Veteran in obtaining indicated treatment and evaluation records, including STRs, VA medical records, and private medical records.  The Veteran received appropriate medical examinations in September 2009 for his sinusitis and scorpion bite residual claims.  He received an appropriate neurology examination in September 2009.  Although the VA dermatology and neurology examiners' rationales are brief, it is clear that they could not find an underlying clinical abnormality or pathology to corroborate the Veteran's subjective reports about scorpion bite residuals or sensory deficits in his upper and lower extremities.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate).  Regarding the sinus opinion, the examiner provided an explanation indicating the additional testing was needed.  The Board finds the subsequent July 2010 sinus CT scan to sufficiently fulfill the examiner's request.  Overall, the VA examinations and medical opinions for the claimed sinus, extremity numbness and scorpion bite residuals are adequate for adjudication purposes when considered in the context of the entire record.  Id.; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (citing Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991)); 38 C.F.R. § 3.159(d).

The Veteran was afforded a July 2014 RO hearing.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VA official who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The VA official explained the issues on appeal and sought testimony from the Veteran regarding the manifestations of his claimed disabilities.  The RO official also solicited information on the availability of any additional relevant evidence.  The Veteran has not suggested any deficiency in the conduct of the hearing, nor has the Board identified any such deficiency regarding the issues adjudicated in the instant decision.  VA complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) as consistent with Bryant, supra.
 
Accordingly, the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) are satisfied.  

Laws and regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
In general, service connection requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The existence of current disability is the cornerstone of a service connection claim.  Degmetich v. Brown, 104 F. 3d 1328 (1997) (interpretation of 38 U.S.C.A. § 1110  and 38 U.S.C.A. § 1131 as requiring the existence of a present disorder for VA compensation purposes cannot be considered arbitrary and decision based on that interpretation must be affirmed); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  That a condition or injury occurred in service alone is not enough.  There must be disability resulting from that condition or injury.  In the absence of proof of a present disability, there can be no valid claim or the grant of the benefit.  Rabideau, supra.  A current disability encompasses any diagnosis given proximately to filing the claim and any diagnosis that appears during the claims period even if it later resolves.  McClain v. Nicholson, 21 Vet. App. 319   (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 303 (2013) (to the effect that where a disease or disability is diagnosed proximate to the current appeal period, but not currently, the Board is required to determine whether the earlier diagnosis was inaccurate or the previously diagnosed condition had gone into remission).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2015); Allen v. Brown, 7 Vet. App. 439 (1995). 
VA has amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless a baseline for the claimed disability can be established with evidence created prior to any aggravation.  38 C.F.R. § 3.310(b).

Also, service connection may be presumed for chronic disability due to undiagnosed illness of a Veteran who served in the Southwest Asia Theater of operations during the Persian Gulf War when there are objective indications of a chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as fatigue, signs or symptoms involving the skin, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper and lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.   The illness must become manifest during either active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more, under the appropriate diagnostic code of 38 C.F.R. § Part 4, not later than December 31, 2016.

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  

Although a claimant is competent in certain situations to identify a simple condition, a lay person is generally not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  Layno v. Brown, 6 Vet. App. 465, 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

(i) GERD

STRs do not show that the Veteran had any specific complaint or medical treatment for any gastrointestinal issue.  However, an April 2004 Report of Medical History reflects that the Veteran endorsed having symptoms of frequent indigestion or heartburn and stomach, liver, intestinal trouble, or ulcer.  Contemporaneous physical examination was unremarkable.  

February 2009 VA treatment records reflect that the Veteran was given medication for complaints about frequent GERD.  

The Veteran was afforded a VA GERD examination in September 2009.  He reported that his symptoms began in 2003 when he was stationed at Fort Stewart.  He developed a reflux sensation and chest pain whenever he ate.  His symptoms improved, but he continued to experience less intense reflux with each meal.  He started medication approximately a year ago and had been asymptomatic since then.  Clinical evaluation showed the Veteran to present with a good nutritional state.  Abdomen examination was unremarkable.  The examiner diagnosed GERD.  He indicated the Veteran was asymptomatic.  However, he also referenced an upper gastrointestinal series (UGI) showing mild GERD.  He conceded that the disease had a temporal onset in service.

At the July 2014 RO hearing, the Veteran stated that he developed GERD symptoms when he was stationed at Fort Stewart.  He associated them with the poor food on base.  He sought treatment for it after service.  

The Veteran contends service connection is warranted for GERD.  Upon review, the Board finds that the three basic prongs for service connection are met.  38 C.F.R. § 3.303.  The Veteran has provided several lay reports about GERD symptoms beginning in service, which are corroborated by his April 2004 Report of Medical History.  An in-service event is demonstrated.  The September 2009 VA examiner confirmed that there was a current GERD disability from the UGI study.  See also McClain v. Nicholson, 21 Vet App 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Then, the September 2009 VA examiner's comments and the Veteran's reports support a temporal onset of GERD symptoms in service to show a nexus.  Service connection for GERD is therefore warranted.  38 C.F.R. §§ 3.102, 3.303. 
  
(ii) Sinusitis 

STRs from September 2003 reflect that that the Veteran complained about a rash, headache and nasal drainage.  He also reported a productive cough.  Clinical evaluation was notable for throat irritation, wheezing and productive cough.  The clinician assessed contact dermatitis and upper respiratory pneumonia.  

April 2004 STRs reflect that the Veteran complained about shortness of breath after returning from Iraq.  It was precipitated by smoke or sand exposures.  He also reported sneezing and coughing with sinus drainage.  Clinical evaluation showed his nose to be within normal limits.  Chest X-ray showed minimal bronchial auscultations.  The clinician diagnosed bronchitis and sinusitis.  She provided medication and instructed the Veteran to follow up as needed.    

April 2004 Report of Medical History shows that the Veteran endorsed having asthma or breathing problems related to exercise, weather, and pollen, among others.  He also endorsed having shortness of breath and chronic or frequent colds.  He denied having sinusitis or hay fever.  Contemporaneous clinical evaluation was notable for tenderness along the left frontal sinus and an illegible comment regarding a nose abnormality.  

June 2005 private medical records from Dr. K reflect that the Veteran sought treatment for allergy problems.  He reported worsening allergy symptoms over the past year.  They included postnasal drip, congestion, and frequent sinus infection.  He also had red, watery, itchy eyes and occasional fullness and congestion affecting his ears without otitis.  He had occasional dizziness.  However, he denied asthma, wheezing or shortness of breath.  Clinical evaluation was unremarkable for nasal or ear abnormality.  Skin testing was positive for grass, weed and tree pollen.  The Veteran began an allergy medication regimen and Dr. K discharged him back to his primary care provider.  

July 2005 private medical records from Dr. A reflect that the Veteran had a week-long history of congestion, cough and drainage with occasional sneezing and watery eyes.  No fever, wheezing or chest pain was reported.  Clinical evaluation showed erythema of the nasal mucosa with a purulent postnasal discharge and tenderness over the maxillary sinuses.  Dr. A diagnosed sinusitis and allergic rhinitis.  

November 2005 VA treatment records show that the Veteran had chronic sinus problems with an acute worsening of sinus congestion and headache associated with purulent drainage.  The clinician assessed acute sinusitis.  

August 2008 private medical records from Drs. S and G document that the Veteran had a long history of sinus complaints dating to his Iraq deployment.  They included nasal congestion and sinus drainage.  He denied sneezing or watery eyes.  He stated that he had positive allergy tests and previous allergy medications had been ineffective.  Clinical findings were noted.  The physicians assessed chronic allergic rhinitis.  A nasal steroid spray was recommended.  

January 2009 VA emergency department (ED) medical records reflect that the Veteran presented with a one week history for cough and nasal congestion.  He also had an episode of lightheadedness.  Clinical findings were noted.  As relevant, the clinician assessed upper respiratory tract infection (URTI).  However, the Veteran declined treatment.  

The Veteran enrolled in VA primary care in January 2009.  He stated that he had sinus symptoms since returning from Iraq.  Clinical findings were reported.  The clinician listed an impression of airway resistance (AR) for the past 4 years.  She commented that the Veteran did not have an acute problem and was mainly interested in substantiating his service connection claim.  

February 2009 VA ER records show that the Veteran presented with complaints about sinus headaches.  He was assessed as having chronic nasal drainage.  He was given medication for rhinitis.  

September 2009 VA sinus examination reflects that the Veteran complained about nasal allergies, sinusitis and sinus headaches.  He reported that he developed nasal congestion, drainage, blockage and discomfort while stationed in Iraq.  He associated these symptoms with dust, sand and environmental exposures.  The symptoms continued after service.  He sought treatment and tested positive for multiple allergies.  Clinical evaluation was negative for any sinus or nose abnormality.  The examiner commented that he could not detect any evidence of sinusitis.  He stated that the Veteran had chronic vasomotor rhinitis.  Although the examination was requested for allergic rhinitis secondary to sinusitis, the examiner stated such a characterization was inappropriate.  Sinusitis did not cause allergic rhinitis.  Rather, allergic rhinitis caused sinusitis.  He stated that the allergies were related to unusual environmental exposures from Iraq service.  He recommended sinus X-rays to rule out sinusitis.  In an addendum, he noted that sinus X-rays were ordered, but not obtained.  

July 2010 sinus CT scan showed normal findings.

November 2010 VA primary care records reflect that the Veteran complained about sinus problems.  Clinical evaluation was notable for red, boggy nasal turbinates.  The examiner listed an impression of chronic rhinitis.  

At the July 2014 RO hearing, the Veteran stated that his sinus problems began while he was stationed in Iraq.  He associated these symptoms with numerous environmental exposures.  He immediately sought medical attention when he returned home.  

An undated letter from Dr. B reflects that the Veteran had chronic sinusitis and that he may have to miss work.  

The Veteran contends that service connection is warranted for sinusitis.  He is service-connected for allergic rhinitis.  It is common knowledge that symptoms associated with rhinitis and sinusitis overlap due to their general nasal cavity location.  Dorland's Illustrated Medical Dictionary 1926 (32d ed. 2012) (p. 1639 defining rhinitis and p. 1722 defining sinusitis).  Thus, to establish a current disability, the evidence must show separate and distinct symptoms from service-connected rhinitis that are independently attributable to a separate sinus disorder.  38 C.F.R. § 4.14; see also Mittleider v. West, 11 Vet. App. 181 (1998).  

The Board considers the September 2009 VA examination report to heavily weigh against a finding of current sinusitis.  Caluza v. Brown, 7 Vet. App. 498, 506   (1995) (VA adjudicators may properly consider internal inconsistency, facial plausibility and consistency with other evidence submitted on behalf of the Veteran in weighing evidence).  The September 2009 VA examiner is qualified as a medical doctor.  He explained that allergic rhinitis may cause sinusitis, but sinusitis does not cause rhinitis.  Although he does not cite to any particular medical study, the Board finds his determination probative due to his educational background and clinical experience.  See also Monzingo, 26 Vet. App. at 106; 38 C.F.R. § 3.159(a)(1).  The Board also finds his determination regarding absence of current sinus disability to be consistent with the additional medical evidence.  The August 2008 private medical records, July 2010 CT sinus scan report and November 2010 VA primary care records indicate that the appropriate clinical assessment is rhinitis as opposed to sinusitis.  Caluza, 7 Vet. App. at 506.   

The Board has considered the Veteran's assertions that he has sinusitis.  He is competent to describe readily observable symptoms associated with sinusitis.  Jandreau, 492 F.3d at 1377.  However, determining whether his symptoms are clinically attributable to rhinitis or sinusitis is a more complex medical issue.  
Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  Due to this medical complexity, a report from an individual with education and clinical expertise in allergy disease treatment would be entitled to greater probative weight than any reports from a non-expert.  Id.  A clinical expert also has the ability to furnish reports based upon objective, unbiased observations.  The Veteran's lack of medical expertise diminishes the probative weight of his nexus assertions.  His reports are further constrained by their inherently subjective nature and personal interests in the claim. Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a Veteran's testimony simply because the Veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  Overall, his lay nexus reports concerning sinusitis are vague and general.  See July 2014 RO hearing transcript, p. 18-26.  Weighing these lay reports in context of the medical records and the September 2009 VA examination report with July 2010 CT sinus scan, the Board finds the Veteran's nexus assertions for sinusitis to be of minimal probative value.  Id.; Caluza, 7 Vet. App. at 510-511.  

The Board has also considered the favorable April 2004 STRs, July 2005 private medical records, November 2005 VA treatment records and undated work excuse note from Dr. B indicating sinusitis.  The reporting clinicians do not include a longitudinal review of the Veteran's history, consider the conflicting evidence above, identify a diagnostic testing report confirming sinusitis or include any comments suggestive of nasal symptoms that could not be attributed to rhinitis.  The Board finds these medical records less persuasive to show a sinus disorder independent of service-connected rhinitis.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (value of a medical opinion is dictated by its rationale); Caluza, 7 Vet. App. at 510-511.  

In summary, the Veteran undoubtedly has nasal and congestive symptoms associated with in-service environmental exposures.  He is service-connected for allergic rhinitis to account for these symptoms.  The most probative evidence weighs against any symptoms attributable to a sinus disorder that is independent of service-connected rhinitis.  38 C.F.R. § 4.14; Mittleider, supra.  Accordingly, service connection for sinusitis must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303.

(iii) Scorpion bite residuals
 
An undated STR shows that the Veteran had a scorpion bite on his right hand.  He had mild edema at the site of the bite.  He denied shortness of breath.  The clinician assessed scorpion bite, but indicated it was unlikely to be a neurotoxic type.  The Veteran was observed for two hours without developing any additional symptoms.  

April 2004 Report of Medical History for separation shows that the Veteran denied impaired use of arms, legs, hands or feet.  However, the Veteran endorsed having swollen or painful joints.  He explained it as numbness and tingling in his arms and fingers.  Contemporaneous clinical evaluation was negative for any right hand abnormality or any additional abnormality attributable to a scorpion bite.  

June 2009 VA X-ray report of the hands notes a 5 year history for stiffness and carpal tunnel syndrome.  The impression did not show any acute fracture or dislocation and no evidence of significant degenerative changes.  

In September 2009, the Veteran was afforded a VA dermatology examination with review of the claims folder.  He reported that he sustained a scorpion bite on his right hand.  He denied any additional treatment beyond the initial evaluation at the base clinic.  Currently, he denied any occupational or domestic impairment from the bite history.  Clinical evaluation of the right hand showed the skin to be smooth without scarring or disfigurement.  No inflammation or pigment change was observed.  The examiner determined that there was no active, visible skin condition.  He commented that the skin texture was normal and no scar pain or edema was observed.  The examiner listed an impression of normal skin examination for scorpion bite.  He commented that there was documentation to support the scorpion bite, but the clinical evaluation was within normal limits.  

October 2010 VA treatment records reflect that the Veteran was treated for bilateral carpal tunnel syndrome.  He currently managed his symptoms with splints and anti-inflammatory medications.  Clinical evaluations showed decreased sensation in the distribution of the median nerve and positive Phalen's test.  He had good circulation in the radial and ulna with good grip strength.  The clinician discussed the condition with the Veteran and operative intervention was declined.  

VA primary care records from August 2012, May 2013, May 2014 and April 2015 do not refer to any symptom attributable to a scorpion bite history.  

The Veteran was afforded another VA dermatology examination in March 2013.  As relevant, the examiner diagnosed tinea versicolor.  He related developing a widespread rash when he served in Iraq.  Clinical evaluation did not reveal any abnormality of the right hand.  The Veteran denied using any medications or treatment.  The examiner commented that the Veteran's skin conditions were attributable to diagnosable conditions and not attributable to an undiagnosed illness.  

At the July 2014 RO hearing, the Veteran stated that he may have developed an immune disorder and possibly nerve damage from the scorpion bite.  He believed many of his health problems developed after the bite.  He noted the possibility that his blood stream may have spread the venom.  He recalled that the infirmity looked up the scorpion type and concluded that it was not poisonous.  He received topical medication, but did not receive any treatment for the venom.  His hand continued to swell, but with treatment it eventually subsided.  He indicated that his carpal tunnel and additional unspecified symptoms escalated since the bite injury.  

The Veteran contends that service connection is warranted for scorpion bite residuals.  The Board finds that the evidence preponderates against a residual disability attributable to the in-service scorpion bite as explained below.  (Note, carpal tunnel syndrome is considered as part of a separate claim concerning bilateral hand numbness and pain address in the Remand section below).  

The undated STRs documenting scorpion bite treatment on their face weigh against any residual.  Caluza, 7 Vet. App. at 510-511.  The clinically observable symptoms are limited to edema at the bite site.  The clinician did not believe the bite was poisonous.  No symptoms developed two hours after clinical observation.  The April 2004 Report of Medical History and physical evaluation for separation do not refer or identify any residual problem believed to be related to the scorpion bite.  Then, the September 2009 and March 2013 VA examination reports indicate that complete dermatology evaluations were performed and did not reveal any residual disorder attributable to the scorpion bite history.  

The Board has considered the lay statements in support of the claim.  While the Veteran is certainly competent to report the bite injury and associated symptoms and VA employs a broad definition of current disability, his reports must be considered in light of the entire record.  Romanowsky, 26 Vet. App. 303; McLain, 21 Vet. App. at 321 (2007); Caluza, 7 Vet. App. at 510-511.  

Post-service medical records weigh against a finding that any residual disability exists.  Id.  The September 2009 VA examiner specifically considered whether any residual skin disorder was attributable to the scorpion bite history.  He could not identify any residual upon clinical evaluation.  VA primary care records from August 2012, May 2013, May 2014 and April 2015 do not reference any symptoms believed to be related to the scorpion bite injury.  It is reasonable to infer that the Veteran would have identified such a symptom at a primary care visit when he had an opportunity to freely relate his contemporaneous medical problems.  AZ v. Shinseki, 731 F.3d 1303, 1315-16 (Fed. Cir. 2013) (silence within records is pertinent evidence when records would typically document event in dispute); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011).  

To the extent the Veteran reported at the July 2014 hearing that he may have developed a blood or additional medical disorder due to the scorpion bite, this issue is a complex medical question.  Jandreau, 492 F.3d at 1377; Colantonio, 606 F.3d at 1382; see also Waters v. Shinseki, 601 F. 3d 1274, 1278 (Fed. Cir. 2010) (noting that a veteran's conclusory generalized statement that a service illness caused his present medical problems was not enough to entitle him to a VA medical examination since all veterans could make such a statement, and such a theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require VA to provide such examinations as a matter of course in virtually every disability case).  In this case, the Board finds that medical expertise is necessary to competently identify any subsequent blood disorder or symptom as attributable to his remote history of a scorpion bite.  Id.; 38 C.F.R. § 3.159(a)(1).  His reports are not competent evidence due to the expertise needed to the address the medical complexity of the disputed issue.  Id.  Thus, Board does not find the Veteran's July 2014 assertions of any residual disability attributable to his scorpion bite history probative, even under the broad definition of current disability for VA compensation purposes.  Id.; Romanowsky, 26 Vet. App. 303; McLain, 21 Vet. App. at 321 (2007); 38 C.F.R. § 3.159(a)(1).

For the above stated reasons, the preponderance of the evidence weighs against a finding of residual disability from the in-service scorpion bite.  The benefit-of-the-doubt doctrine is consequently not helpful to the Veteran.  The claim of service connection for scorpion bite residuals must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303.

(iv) Numbness of the arms and legs, to include as due to an undiagnosed illness

The April 2004 Report of Medical History for separation reflects that the Veteran endorsed having unspecified numbness and tingling.  He denied having or ever having impaired use of the arms, legs, hands or feet.  The contemporaneous separation examination showed that the Veteran exhibited decreased sensation to pinprick in his right arm, C4 dermatome.  His entire left arm was notable for hypesthesia without local atrophy.  Cranial nerves II-XII were intact.  He had complete deep tendon reflexes (DTRs) in all extremities.    

In his September 2008 claim, the Veteran stated that he wanted to include numbness of both arms and legs as a disability.  

January 2009 private medical records from Dr. B reflect that the Veteran had a recent dizzy spell and tingling sensations in his arms.  Brief clinical evaluation was unremarkable.  Dr. B assessed paresthesia of the arms with questionable significance.  He recommended a nerve conduct study of the upper extremities with Dr T.  

January 2009 private neurology records from Dr. T show that the Veteran was evaluated for paresthesia in all four extremities over the past four years.  Most of the symptoms pertained to the right elbow, both hands and both forearms.  An electromyograph (EMG) study of the upper extremities was performed.  Dr. T assessed moderate bilateral median sensory-motor compressive neuropathy across the carpal tunnel and mild/ moderate right ulnar compressive neuropathy across the right cubital tunnel.  He recommended conservative therapy and MRI of the neck and brain to evaluate the additional paresthesia complaints.   

The Veteran was afforded a VA neurology examination is September 2009.  He reported that he had numbness in his arms from his elbows to fingers and knees to calves.  He believed his hands were weak.  However, he could walk without restriction and tie laces.  He had difficulty opening jars, grasping a knife and buttoning clothes.  He denied sphincter disturbance.  Clinical evaluation showed him to exhibit a normal gait and station with good heel/toe/ tandem walk.  Cranial nerves II to XII were intact.  He had full motor strength with normal muscle tone, bulk, dexterity and coordination.  Sensation was intact to fine touch, temperature, vibration and position.  Reflexes were noted as trace to 1+ and equal.  Straight leg raise (SLR) testing was negative.  Tinel's sign was absent.  July 2009 EMG study showed normal nerve conduction velocity (NCV) and needle examination for the arms.  Recent cervical and lumbar spine findings were noted.  In his assessment, the examiner stated that there were no neurologic deficits related to the cervical or lumbar spine.  Carpal tunnel syndrome was not found.  He noted the recurring migraines by history. 

VA primary care records from August 2012, May 2013, May 2014 and April 2015 do not reflect any neurological complaints or pertinent clinical assessment.  

In March 2013, the Veteran was afforded another VA neurology examination.  The examiner determined that the Veteran did not have any peripheral nerve condition.  As relevant, the Veteran reported that he had warm sensations radiating to all extremities.  He used a cock up wrist splint to treat CTS.  He described numbness in hands and legs that involved various different extremities at different times lasting from minutes to hours.  He complained about weak hands and poor balance.  Clinical examination showed the Veteran to exhibit full strength in all extremities.  Muscle atrophy was not found.  DTRs and sensory findings were normal for all extremities.  The examiner summarized that the Veteran had a normal gait and station with good heel/toe/ tandem walk.  He had normal muscle tone and sensory findings.  Reflexes were from 1 to 2+ and equal bilaterally.  SLR was negative.  No tropic changes were observed.  Tinel's sign for median nerve was negative.  No paralysis was found for any nerve.  The examiner recited the recent cervical and lumbar spine studies.  He noted the July 2009 EMG report showed normal NCV and needle examination for the upper extremities.  He assessed subjective motor and sensory complaints without any evidence of nerve or muscle disease.  

At the July 2014 hearing, the Veteran stated that he began noticing numbness in his extremities when he wore a heavy equipment vest in Iraq.  Hearing transcript, p. 31.  He reported his numbness symptoms to the infirmary, but they declined to treat it.  

The Veteran contends that service connection for warranted for numbness of his upper and lower extremities.  The Board notes that the Veteran has a separate claim for his bilateral hands, inclusive of carpal tunnel syndrome.  The instant claim is limited to the upper extremities, with exclusion of the hands, and lower extremities.  The evidence in support of the claim consists of the April 2004 separation physical examination, Dr. T's January 2009 records referencing numbness in all extremities with a four year history and the Veteran's report of subjective sensory disturbances in his extremities that began during his last period of service and reports of continuing symptoms.  As explained below, the Board finds that evidence in its entirety preponderates against the claim despite these favorable reports.   

The April 2004 separation physical examination corroborates the Veteran's reports of upper extremity numbness from wearing an equipment vest in Iraq.  However, this finding was made approximately four years prior to the claim.  More recent neurological evaluations do not indicate that these symptoms persisted or became chronic.  Due to the temporal lapse and subsequent neurological evaluations, the Board finds the April 2004 separation examination report less probative in showing a current disability.  See Caluza, 7 Vet. App. at 506; Romanowsky, 26 Vet. App. 303; McLain, 21 Vet. App. at 321 (2007).  In so concluding, the Board is not applying a bright line rule requiring that there be evidence of disability from the date of claim, as was found improper in Romanowsky.  Rather, as explained below, the Board has considered all of the evidence in finding no disability during the pendency of the claim.

Review of Dr. T's January 2009 private medical records indicate that the upper extremity symptoms were diagnosed as CTS manifestations.  Although Dr. T recommends further evaluation for the lower extremities, it was not completed.  Subsequent VA clinical evaluations of the lower extremities in September 2009 and again in March 2013 did not reveal any clinically observable lower extremity neurological disturbance.  Thus, Dr. T's January 2009 comments suggestive of additional neurological symptoms are not probative for this claim since they are suggestive that CTS manifestations account for the subjective neurological disturbances and they conflict with subsequent VA clinical evaluations.  Id.  

The Veteran reports have been considered.  He is certainly competent to report his numbness symptoms and history.  Jandreau, 492 F.3d at 1377.  However, his reports must be considered in context of the entire record.  Caluza, 7 Vet. App. at 506.  His reports as to the nature, duration and severity of the sensory neurological disturbances are vague.  In his September 2008 claim, he provided limited information about the disability.  At the July 2014 hearing, he described a history of symptoms in service, but did not explain or detail his current symptoms.  July 2014 hearing transcript, p. 31.  His reports given to primary care providers failed to identify any current neurological symptoms for the upper or lower extremities.  See VA primary care records from August 2012, May 2013, May 2014 and April 2015; AZ, 731 F.3d at 1315-16.  The sensible inference from these VA primary care records is that the Veteran does not have significant or concerning neurological disturbance in either upper or lower extremities, excluding bilateral CTS.  Id.  Then, his reports conflict with the VA neurology examinations from September 2009 and March 2013 that failed to identify any underlying pathology to support his subjective reports of sensory disturbances in his extremities.  The VA examinations were conducted by a medical professional based upon clinical observation.  They are plausible and not contradicted by any additional medical evidence.  Consequently, the Board considers them highly probative evidence to weigh against a current neurological disorder.  See Caluza, 7 Vet. App. at 506.  After consideration of the Veteran's report in light of the entire record, the Board finds that the evidence preponderates against a current neurological disability or neurological symptom attributable to an undiagnosed illness.  Id.  

The Board notes that the issue of an undiagnosed illness is raised as part of the claim.  38 C.F.R. § 3.317.  However, the most persuasive evidence does not show that the subjective symptoms have ever manifested into a chronic disability as defined in the applicable law and regulation.  Specifically, the symptoms have not been shown to exist for more than 6 months or more or to have been intermittent episodes of improvement and worsening over a six month period, such that they are chronic.  38 C.F.R. § 3.317(a)(4).  Thus, entitlement to service connection for these symptoms as due to undiagnosed illness or medically unexplained chronic multisymptom illness is not warranted.  

For the foregoing reasons, the most probative evidence weighs against finding that the Veteran has or has had a neurological disorder manifesting as a sensory disturbance in his upper or lower extremities that is not a symptom of an additional medical condition, such as CTS.  The benefit-of- the-doubt doctrine is not applicable to this claim, and it must be denied.  38 U.S.C.A. § 5107(b).

ORDER

Service connection for GERD is granted.  

Service connection for sinusitis is denied. 

Service connection for scorpion bite residuals is denied.

Service connection for numbness of the upper and lower extremities must be denied.  
REMAND

Service connection for back, neck and bilateral knee disabilities

Another VA orthopedic examination is needed for the claimed back, neck and bilateral knee disabilities.  The Veteran asserts that these disabilities are attributable to exertive activity in service.  

STRs from January to May 1991 document several complaints about low back pain.  The Veteran was deployed to Iraq as part of an engineering unit during his last period of service from February 2003 to May 2004 and endorsed having back and knee pain on his April 2004 Report of Medical History for separation.  His reports of exertive activity in service are credible.  The general principle that exertive activity may lead to orthopedic disability is commonly known.  It is sufficient to show a nexus for purposes of obliging VA to furnish a medical opinion on the matter.  The currently available orthopedic medical examination and opinions do not adequately address the Veteran's contention that his current back, neck and bilateral knee disabilities are causally related to exertive activity in service.

Concerning the back disability, the Veteran sustained a lumbar spine injury in April 1990 in a motor vehicle accident (MVA) shortly after separation.  STRs do not show that he had an entrance examination prior to his January 1991 entrance into active service.  However, he had an August 2002 physical examination for his February 2003 entrance into active service.  The August 2002 physical examination and Report of Medical History does not note any lumbar spine disability.  The presumption of soundness attaches prior to the Veteran's February 2003 entrance into service.  38 C.F.R. §§ 3.304(b), 3.306. 

Service connection for sleep apnea

The current VA examination for sleep apnea is inadequate since it does not consider the Veteran's report of symptoms beginning in service.  Dalton v. Peake, 21 Vet. App. 23 (2007) (medical opinion inadequate if it does not take into account the Veteran's reports of symptoms and history even if recorded in the course of the examination).  Another medical opinion is needed to address the Veteran's reports that he had sleep problems beginning in service.  

Service connection for rash

The September 2009 and March 2013 VA dermatology examination reports are inadequate.  The examiner determined that the Veteran did not have any current dermatological abnormality.  The examiner commented that he could not find any documentation for tinea versicolor treatment.  However in September 2008 private medical records, Dr. B diagnosed tinea versicolor of the neck.  Since the claim was filed in August 2008, the diagnosis is considered a current diagnosis for VA compensation purposes, even if it later resolves.  McClain, 21 Vet. App. at 323; see Romanowsky, 26 Vet. App. 289, 321.  Another VA medical opinion is needed for the claimed rash.  

Headaches to include secondary to service-connected rhinitis

In his September 2008 claim, the Veteran asserted that his headaches are related to sinusitis.  The Veteran is service-connected for interrelated rhinitis.  November 2005 private medical records suggest that the Veteran had a sinusitis induced headache.  February 2009 VA treatment records include reports of occasional headaches associated with rhinitis.  A medical opinion has not been obtained with respect to the issue of secondary service connection and it is needed to adjudicate this claim.  

Bilateral hands, claimed as numbness and pain

Another VA examination is needed for this claim.  The Veteran was afforded a general VA musculoskeletal examination in September 2009, but it does not account for the subsequent lay and medical evidence pertinent to this claim.  The June 2009 VA X-ray hands report reflects that there are "no significant degenerative changes" for either hand.  However, the Veteran has been diagnosed with bilateral carpal tunnel syndrome.  See October 2010 VA treatment records (found within Virtual VA).  At the July 2014 RO hearing, the Veteran reported that he had bilateral hand pain in service, but was unable to seek medical attention for it.  July 2014 RO hearing transcript, pp. 29-30.  

Accordingly, the claims remaining on appeal are REMANDED for the following action:

1.  Obtain all VA treatment records since December 2015.  Request that the Veteran identify all pertinent medical treatment for the remanded claims.  Furnish private medical records releases and invite the Veteran to submit any medical records in his possession.  Take appropriate action based upon his response.  

2.  Schedule the Veteran for VA orthopedic examination to determine the nature and etiology of his current back, neck and bilateral knee disabilities.  The electronic claims file, including a complete copy of this decision and remand, must be made available to and reviewed by the examiner for the pertinent medical and other history, and the examination report should note that review.

The examiner must perform a complete clinical evaluation for the lumbar spine, cervical spine and bilateral knees.  Any indicated testing must be completed.  

(A) For the lumbar spine disability, the examiner must provide the following medical opinions: 

(i)  Did the Veteran had a preexisting back injury prior to his period of active service beginning January 1991?  Consider the reports concerning an April 1990 MVA.

(a) If so, was the current lumbar spine disability aggravated by in-service exertion?  Please discuss the 1991 STRs documenting treatment for low back pain.  

(b) If not, was the current lumbar spine disability was incurred during the January to May 1991 period of active service or causally related to exertive training during any period of Reserve service prior to February 2003?  The examiner must discuss the multiple treatment notes for low back pain during the Veteran's January to May 1991 period of active service.  

If and only if the above back disability questions are answered in the negative or otherwise do not establish a positive nexus to service, answer following questions concerning the low back disability.  

(ii) Did the Veteran had a preexisting low back disability prior to his February 2003 entrance into active service?  

(a) If so, (pre-existing back disability found), did the preexisting back disability increase in severity during service?  Please discuss the Veteran's reports of in-service exertive activity.  

 (b) If not (disability did not preexist service) did the disability have its onset during service, or in the case of arthritis, within one year after service?  The examiner must discuss the Veteran's reports of in-service exertive activity.  

(B) For the cervical spine disability, is it is it at least as likely as not that the current cervical spine disability was incurred during any period of active service or causally related to exertive training during any period of Reserve service?

(C) For the bilateral knee disability, is it is it at least as likely as not that the current disability in either knee was incurred during any period of active service or causally related to exertive training during any period of Reserve service?

The examiner must provide a detailed rationale for all opinions with specific consideration the Veteran's reports of exertive activity in service.  The Veteran is competent to report about his exertive activities in service and his history of observable symptoms.  His reports must be considered.  If the examiner rejects his lay reports, he or she must so state and explain why.  An absence of contemporaneous medical treatment, standing alone, cannot be the basis for rejecting the lay reports.  

3.  Contact an appropriately qualified examiner for medical opinion concerning the claimed sleep disorder, diagnosed as sleep apnea.  The electronic claims file, including a complete copy of this decision and remand, must be made available to and reviewed by the examiner for the pertinent medical and other history, and the examination report should note that review.

The examiner must express an opinion as to whether it is at least as likely as not that any current sleep disorder, to include sleep apnea, is etiologically related to active service.  

The examiner must provide a detailed rationale for the opinion with specific consideration the Veteran's reports of in-service sleep disturbances.  The Veteran is competent to report about his recollections of sleep disturbances in service and his history of observable symptoms.  His reports must be considered.  If the examiner rejects his lay reports, he or she must so state and explain why.  An absence of contemporaneous medical treatment, standing alone, cannot be the basis for rejecting the lay reports.  

(If the examiner indicates a clinical evaluation is needed, this should be scheduled).  

4.  Contact an appropriate clinician, other than the clinician authoring the September 2009 and March 2013 VA medical opinions, for a dermatology medical opinion.  The electronic claims file, including a complete copy of this decision and remand, must be made available to and reviewed by the examiner for the pertinent medical and other history, and the examination report should note that review.

The examiner must express an opinion as to whether it is at least as likely as not that any tinea versicolor of the neck diagnosed in September 2008 or any other identified dermatology disorder since August 2008 is etiologically related to active service.  The examiner is advised that a current disability for VA compensation purposes includes any disability manifested since the filing of the claim in August 2008, even if the disorder subsequently resolves.  

The examiner must provide a detailed rationale for the opinion with specific consideration the Veteran's reports of in-service dermatological symptoms and treatment.  The Veteran is competent to report about his readily observable skin abnormalities in service and his history of observable symptoms.  His reports must be considered.  If the examiner rejects his lay reports, he or she must so state and explain why.  An absence of contemporaneous medical treatment, standing alone, cannot be the basis for rejecting the lay reports.  

(If the examiner indicates clinical dermatology examination is needed, this should be scheduled).  

5.  Contact an appropriate clinician for medical opinion regarding a secondary relationship between headaches and service-connected rhinitis.  The electronic claims file, including a complete copy of this decision and remand, must be made available to and reviewed by the examiner for the pertinent medical and other history, and the examination report should note that review.

The examiner must express an opinion as to whether it is at least as likely as not that the Veteran has or has at any time since September 2008 a chronic headache disorder caused or aggravated by service-connected rhinitis.  The medical opinion must explicitly consider both (i) causation and (ii) aggravation.  If an aggravation is found, the examiner must describe the baseline disability prior to it.  

The examiner is advised that a current disability for VA compensation purposes includes any disability manifested since the filing of the claim in September 2008, even if the disorder subsequently resolves.  

The examiner must provide a detailed rationale for the opinion with specific consideration the Veteran's reports about headaches.  The Veteran is competent to report about his headache history and his reports must be considered.  If the examiner rejects his lay reports, he or she must so state and explain why.  An absence of contemporaneous medical treatment, standing alone, cannot be the basis for rejecting the lay reports.  

(If the examiner indicates clinical examination is needed, this should be scheduled).  

6.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his claimed bilateral hand disability, to include carpal tunnel syndrome.  The electronic claims file, including a complete copy of this decision and remand, must be made available to and reviewed by the examiner for the pertinent medical and other history, and the examination report should note that review.

The examiner must perform a complete clinical evaluation including any indicated testing.

The examiner must express an opinion as to whether it is at least as likely as not that bilateral carpal tunnel syndrome or any other identified hand disorder is etiologically related to active service.  

The examiner must provide a detailed rationale for the opinion with specific consideration the Veteran's reports of in-service hand symptoms.  The Veteran is competent to report about his recollections of observable hand symptoms in service and his reports must be considered.  If the examiner rejects his lay reports, he or she must so state and explain why.  An absence of contemporaneous medical treatment, standing alone, cannot be the basis for rejecting the lay reports.  

7. Then, readjudicate the claims based on all the evidence of record.  If any benefit sought on appeal remains denied, furnish a fully responsive Supplemental Statement of the Case to the Veteran and afford him a reasonable opportunity for response before returning the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


